Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a position detection unit for detecting a position of the upper electrode”, “a control unit generating a position table” and “an output unit for outputting the result data” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “checking whether the welding parts are defective by using the first position data, the second position data, and reference data” in lines 9-10. It unclear as to what constitutes “reference data” that is used for determining defective welding parts. 
Claim 6 recites the limitation “wherein: the control unit compares the first position data with the second position data to generate position change data, and if the position change data is within a reference data range, determines that it is normal to generate result data”. Based on the recited condition it is unclear as to what would constitute “result data” and also what does the word “it” refers to. Clarification is needed.
Claim 9 recites the limitation “generating result data by checking whether the welding parts are defective based on the first position data, the second position data, and reference data” in lines 11-12. It unclear as to what constitutes “reference data” that is used for the generating result data step.
Claim 10 recites the limitation “determining that it is normal and generating result data if the position change data is within a reference data range” in lines 6-7. It is unclear what the word “it” is referring to and what constitutes “a reference data range”. 
The rest of the claims depend upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanjo (US 6232572 B1).
Regarding claim 1, Kanjo discloses a welding quality inspection apparatus for inspecting the welding quality of a plurality of welding parts (electrodes 12 and 14, Fig. 1) formed on a material through an upper electrode and a lower electrode of a welding gun, comprising: 
a position detection unit (a “sensor unit 30 includes an encoder 32 functioning as an inter-electrode displacement amount detection means, and an electrode tip detection sensor 34 applicable to determinations such as of wear amounts and a reference position of the electrodes”, Col. 6, lines 40-44) for detecting a position of the upper electrode (movable electrode 12, Fig. 1); 
a control unit (welding gun controller 20 including a data processing unit 22, an arithmetic unit 24, and a storage unit 26 as a memory, Fig. 1) 
generating a position table based on a signal detected by the position detection unit during a total welding time of welding the plurality of welding parts of the material (generating the position table is interpreted to be position data obtained by the data processing unit (22) from the position detection unit (30) sent to the arithmetic unit (24) to be stored in storage unit (26), Col. 5, lines 51-67 and Col. 6, lines 1-20, 
generating first position data for a first welding time and second position data for a second welding time of a spot welding time of each of the welding parts based on the position table (the data processing unit (22) “outputs a time-dependent variation of an amount of an inter-electrode displacement (as an inter-electrode displacement amount data) based on the detection information to the arithmetic unit 24 and the storage unit 26”, Col. 5, lines 51-58, ), checking whether the welding parts are defective by using the first position data, the second position data, and reference data, and generating result data based on whether the welding parts are detective (via arithmetic unit 24, Col. 5, lines 63-67 and Col. 6, lines 1-6), sensed data includes various data such as “an initial position, a reference position, a press position or pressure-exerting position, a reference press position or reference pressure-exerting position, the inter-electrode displacement amount data, and a reference data stored in the storage unit 26” Col. 6, lines 1-6 (The welding gun controller 20 is programmed to perform the intended functions recited above); and 
an output unit (28, Fig. 4) for outputting the result data (“The external input/output unit 28 may be connected to a welding robot control section (not shown) of the welding control system, for transmission and reception of real time control data”), Col. 12, lines 43-45). 


    PNG
    media_image1.png
    541
    889
    media_image1.png
    Greyscale

Regarding claim 7, Kanjo discloses the welding quality inspection apparatus of claim 1, and further disclose wherein: the control unit (20) sets the reference data based on at least thickness of the material (thickness of workpiece) for each of the plurality of welding parts (electrode 12 and 14), Col. 8, lines 3-10.
Regarding claim 8, Kanjo discloses the welding quality inspection apparatus of claim 1, and further disclose wherein: the output unit (28) includes at least a display unit for displaying the result data (Col. 12, lines 43-45 and lines 63-67).
Regarding claim 9, Kanjo discloses a welding quality inspection method and a  welding quality inspection apparatus as discussed above in claim 1 for inspecting a welding quality of a plurality of welding parts formed on a material through an upper electrode (12, Figs. 1 and 4) and a lower electrode (14, Figs. 1 and 4) of a welding gun (10, Figs. 1 and 4), the welding quality inspection apparatus comprising a position detection unit (a “sensor unit 30 includes an encoder 32 functioning as an inter-electrode displacement amount detection means, and an electrode tip detection sensor 34 applicable to determinations such as of wear amounts and a reference position of the electrodes”, Col. 6, lines 40-44) for detecting a position of the upper electrode (movable electrode 12, Fig. 1); a control unit (welding gun controller 20 including a data processing unit 22, an arithmetic unit 24, and a storage unit 26 as a memory, Fig. 1) and an output unit (28, Fig. 4) for outputting the result data (“The external input/output unit 28 may be connected to a welding robot control section (not shown) of the welding control system, for transmission and reception of real time control data”), Col. 12, lines 43-45). The method comprising: detecting a position of the upper electrode during a total welding time of welding the plurality of welding parts of the material (via position detection unit 30). Since the control unit (20) receives the position data from the position detection unit (30) and the data is displayed by the output unit (28) with a user interface, the steps of  generating a position table based on the position of the upper electrode (can be done by the hand of the operator); generating first position data for a first welding time of a spot welding time of each of the welding parts based on the position table (can be done by the hand of the operator); generating second position data for a second welding time of a spot welding time of each of the welding parts based on the position table (can be done by the hand of the operator); and generating result data by checking whether the welding parts are defective based on the first position data, the second position data, and reference data (can be done by the hand of the operator).
Regarding claim 10, Kanjo discloses the welding quality inspection method of claim 9, the steps wherein: generating the result data includes generating position change data by comparing the first position data and the second position data; determining whether the position change data is within the reference data; and determining that it is normal and generating result data if the position change data is within a reference data range (can be done by the hand of the operator).
Regarding claim 11, Kanjo discloses the welding quality inspection method of claim 9, further comprising: before generating the result data, setting the reference data based on at least one of a number, type, and thickness of the material for each of the plurality of welding parts (can be done by the hand of the operator).
Regarding claim 12, Kanjo discloses the welding quality inspection method of claim 9, wherein: generating the first position data includes: extracting a plurality of electrode position values from a first energization time to a second energization time included in the first welding time in the spot welding time from the position table; and generating the first position data by calculating an average value of the plurality of electrode position values (can be done by the hand of the operator).
Regarding claim 13, Kanjo the welding quality inspection method of claim 9, wherein: generating the second position data includes: extracting a plurality of electrode position values from a third energization time to a fourth energization time included in the second welding time in the spot welding time from the position table; and generating the second position data by calculating an average value of the plurality of electrode position values (can be done by the hand of the operator).
Regarding claim 14, Kanjo discloses the welding quality inspection method of claim 10, wherein: generating the result data includes: determining whether the position change data is equal to or less than a predetermined value; and determining that welding is not performed if the position change data is less than or equal to the predetermined value, and generating the result data (can be done by the hand of the operator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjo (US 6232572 B1).
Regarding claim 2, Kanjo discloses the welding quality inspection apparatus of claim 1. Kanjo does not expressly disclose the control unit extract a plurality of electrode position values from a first energization time to a second energization time in the spot welding time from the position table, and generates the first position data using the plurality of electrode position values. However as shown in Figs. 1 and 4, the control unit (20) is capable of extracting a plurality of electrode position values from a first energization time to a second energization time from the storage unit (26) wherein the valve are received from the data processing unit (22), data can be displayed to the user via the external input/output unit (28). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit of Kanjo for extracting electrode position data values from the storage unit for the purpose of displaying the data to the user for review. 
Regarding claim 4, Kanjo discloses the welding quality inspection apparatus of claim 1 but does not expressly disclose wherein: the control unit extracts a plurality of electrode position values from a third energization time to a fourth energization time in the spot welding time from the position table, and generates the second position data using the plurality of electrode position values. However as shown in Figs. 1 and 4, the control unit (20) is capable of extracting a plurality of electrode position values from a third energization time to a fourth energization time from the storage unit (26) wherein the valve are received from the data processing unit (22), data can be displayed to the user via the external input/output unit (28). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit of Kanjo for extracting electrode position data values from the storage unit for the purpose of displaying the data to the user for review.
Regarding claim 6, Kanjo discloses the welding quality inspection apparatus of claim 1 and further disclose “a comparator comparing inter-electrode displacement amounts detected by the inter-electrode displacement amount detector with reference inter-electrode displacement amounts stored in the reference inter-electrode displacement amount memory, a welding condition setter setting a welding condition of the welding object in accordance with a result of comparison by the comparator”, Col. 2, lines 61-67 and Col 3, line 1. The control unit (20) is capable of comparing the first position data with the second position data to generate position change data. As stated above in the 112(b) rejection the limitation is unclear with respect to the condition “if the position change data is within a reference data range, determines that it is normal to generate result data”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit to generate reference data from the compared position data for the purpose of accurately determining wear on the electrodes (12 and 14).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjo (US 6232572 B1) in view of Kawai et al. (US 20150283644 A1).
Regarding claim 3, Kanjo discloses the welding quality inspection apparatus of claim 2 but does not expressly disclose wherein: the control unit generates the first position data by calculating an average value of the plurality of electrode position values. Kawai et al. in the same field of endeavor, disclosing a welding system having a controller (43, Fig. 4) and a mechanical distance measuring means (50, Fig. 4) wherein an average value is calculated for the distance wherein electrodes 31 and 32 contacts a workpiece (61, Fig. 4), see ¶0058. Since Kanjo use the sensed positions of the electrodes for command decisions and for determining wear, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit (20) of Kanjo to use the average value of electrode position as taught by Kawai et al. for the purpose of accurately determining the electrode position over a set period of time for more accurately determining the electrode wear.   
Regarding claim 5, Kanjo discloses the welding quality inspection apparatus of claim 4 but does not expressly disclose wherein: the control unit generates the second position data by calculating an average value of the plurality of electrode position values. Kawai et al. in the same field of endeavor, disclosing a welding system having a controller (43, Fig. 4) and a mechanical distance measuring means (50, Fig. 4) wherein an average value is calculated for the distance wherein electrodes 31 and 32 contacts a workpiece (61, Fig. 4), see ¶0058. Since Kanjo use the sensed positions of the electrodes for command decisions and for determining wear, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit (20) of Kanjo to use the average value of electrode position as taught by Kawai et al. for the purpose of accurately determining the electrode position over a set period of time for more accurately determining the electrode wear.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761